Citation Nr: 1335639	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  05-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left leg circulatory disorder, to include as secondary to residuals of left knee injury, status post PCL reconstruction surgery.

2.  Entitlement to an initial compensable evaluation prior to March 5, 2009 and in excess of 10 percent thereafter for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the case has since been transferred to the Houston, Texas RO.  The Veteran testified at a Board hearing at the RO in Houston, Texas in February 2010.  This transcript has been associated with the file.

During the pendency of the appeal, in an April 2009 rating decision, the RO assigned an increased evaluation of 10 percent effective March 5, 2009 for the Veteran's hearing loss.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board previously in March 2011 and March 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording the Veteran new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in July 2013 for his bilateral hearing loss.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a left leg circulatory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to March 5, 2009 the Veteran's audiometric examination corresponds to no more than a level 1 for the right ear and a level VI for the left ear.

2.  As of March 5, 2009 The Veteran's audiometric examination corresponds to no more than a level I for the right ear and a level XI for the left ear.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2009 the criteria for a compensable evaluation for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

2.  As of March 5, 2009 the criteria for an evaluation in excess of 10 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Prior to the initial rating decision in this matter, the Veteran was informed of all five elements of service connection, given examples of the types of evidence he could submit in support of his claim, and provided notice of his and VA's respective responsibilities for obtaining such evidence.  Therefore, the duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in July 2013 to determine the severity of his hearing loss.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history.  The examiner provided a detailed explanation for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


In February 2010 the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at the hearing, the Veterans Law Judge set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claim, and sought to identify any further development required to help substantiate the claim.  These actions satisfied the Veterans Law Judge's duty to fully explain the issue on appeal and suggest the submission of any evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the Board).  Notably, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss disability has been assigned a noncompensable evaluation prior to March 5, 2009 and a 10 percent evaluation thereafter under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2013).

The Veteran was afforded a VA examination in May 2003.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
30
35
40
35
LEFT
70
75
70
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 58 percent in the left ear.  
Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I and for the left ear is VIII.  38 C.F.R. § 4.85.  The Board considered 38 C.F.R. § 4.86 for exceptional hearing patterns for the Veteran's left ear.  Entering the average pure tone threshold into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is VI.  Accordingly, the Board will use Table VI as it is more beneficial to the Veteran.  Entering both the category designations for each ear into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.

The Veteran was afforded a VA examination in April 2008.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
30
35
40
35
LEFT
80
80
75
75
78

The results of the speech audiometry testing were unclear.  The Veteran reported communication difficulties in all situations.

Unfortunately, as the results of Maryland CNC testing are unclear, the Board cannot use the results of this audio testing to determine the appropriate evaluation for the Veteran.  See 38 C.F.R. § 4.85(a).

The Veteran was afforded a VA examination in March 2009.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
35
35
40
36.25
LEFT
80
80
75
80
79

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 34 percent in the left ear.  

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I and for the left ear is XI.  38 C.F.R. § 4.85.  The Board considered 38 C.F.R. § 4.86 for exceptional hearing patterns for the Veteran's left ear.  Entering the average pure tone threshold into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is VII.  Accordingly, the Board will use Table VI as it is more beneficial to the Veteran.  Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

The Veteran was afforded a VA examination in April 2011.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
30
35
40
35
LEFT
80
80
75
80
79

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 42 percent in the left ear.  

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I and for the left ear is IX.  38 C.F.R. § 4.85.  The Board considered 38 C.F.R. § 4.86 for exceptional hearing patterns for the Veteran's left ear.  Entering the average pure tone threshold into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is VII.  Accordingly, the Board will use Table VI as it is more beneficial to the Veteran.  Entering both the category designations for each ear into Table VII results in a noncompensable disability rating under Diagnostic Code 6100.

The Veteran was afforded a VA examination in July 2013.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
40
50
55
46.25
LEFT
85
85
80
80
83

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 34 percent in the left ear.  

Entering the average pure tone threshold and speech recognition ability into Table VI reveals the highest numeric designation of hearing impairment for the right ear is I and for the left ear is XI.  38 C.F.R. § 4.85.  The Board considered 38 C.F.R. § 4.86 for exceptional hearing patterns for the Veteran's left ear.  Entering the average pure tone threshold into Table VIA reveals the highest numeric designation of hearing impairment for the left ear is VII.  Accordingly, the Board will use Table VI as it is more beneficial to the Veteran.  Entering both the category designations for each ear into Table VII results in a 10 percent disability rating under Diagnostic Code 6100.

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While not argued by the Veteran's representative, the July 2013 VA examination reports document the Veteran's difficulty communicating with others because he cannot hear what they are saying; it especially impacts his quality of life because he has to avoid social situations since he is unable to hear.  

The Board acknowledges the Veteran's statements that his bilateral hearing loss disability warrants an increased disability evaluation throughout the appeal period.  At his February 2010 Board hearing the Veteran testified that he had trouble hearing people on the telephone and had to put the closed captioning on when watching television.  The Board has considered the Veteran's statements that his hearing loss has worsened and that he has difficulty hearing in virtually all situations.  The Veteran is competent to report matters of which he has personal knowledge, such as difficulty hearing in conversations with others.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral hearing loss disability in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiner, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability.  The rating criteria determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In sum, the Board finds that there is no probative audiological evidence of record to support an initial compensable evaluation prior to March 5, 2009, or in excess of 10 percent thereafter for the Veteran's bilateral hearing loss disability.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Veteran's service-connected bilateral hearing loss is appropriately evaluated.  His primary symptom is hearing loss.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected bilateral hearing loss is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).





ORDER

Entitlement to an initial compensable evaluation prior to March 5, 2009 for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 10 percent as of March 5, 2009 for bilateral hearing loss is denied.


REMAND

At the Veteran's July 2013 VA examination it was noted that he had been diagnosed with recurrent phlebitis since 1984, which was now well controlled with compression stockings.  The Veteran had normal arterial Doppler/duplex of the lower left extremity.  Nonnal triphasic signals throughout with no significant stenosis identified.  The examiner noted records confirmed a history of recurrent phlebitis, but on testing there was no evidence of arterial compromise of the lower left extremity.  The Veteran has also been diagnosed with cellulitis and venous insufficiency disorder.  The July 2013 examiner did not offer an opinion as to the etiology of the Veteran's circulatory disorder.  On remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Have an appropriate VA physician provide an opinion to determine if the Veteran's previously diagnosed circulatory disorder is at least as likely as not related to service or was caused or aggravated (permanently worsened) by any service connected disabilities.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

After reviewing the record, in addition to the other information provided in the examination report, the examiner should provide the following opinions:

a)  Is the Veteran's circulatory disorder caused by a service-connected disability, to include a left knee disability?

b)  Is the Veteran's circulatory disorder aggravated (chronically worsened) by a service-connected disability, to include a left knee disability?

The examiner should provide a complete EXPLANATION for any opinion provided.  A detailed EXPLANATION MUST be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  Stegall, above.

3.  After undertaking any additional development deemed necessary, readjudicate the remaining issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


